      Case 1:20-cv-11092-FDS Document 46 Filed 09/11/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE
 COMMISSION,                                       Civil Action No. 20-CV-11092-FDS
                Plaintiff,
     v.

 NELSON GOMES, MICHAEL
 LUCKHOO-BOUCHE, SHANE
 SCHMIDT, DOUGLAS ROE, KELLY
 WARAWA, FFS CAPITAL LIMITED,
 PAIFANG TRADING LIMITED,
 ARTEFACTOR LIMTED,
 ATLANTEAN MANAGEMENT
 CORPORATION, MEADOW ASIA
 LIMITED, and THYME
 INTERNATIONAL LIMITED

                         Defendants.



            SUPPLEMENTAL DECLARATION OF TREVOR T. DONELAN

       I, Trevor T. Donelan, pursuant to 28 U.S.C. §1746, hereby declare as follows:

       1.      Since September 2014, I have been employed as an Enforcement Accountant

with the U.S. Securities and Exchange Commission (“the Commission”) in its Boston

Regional Office. My duties include conducting investigations relating to potential

violations of the federal securities laws.

       2.      I received a Bachelor of Science degree in business administration, with a

concentration in accounting, from the University of Richmond in Virginia in 2000. Before

joining the Commission, I was most recently a managing director in the forensic accounting

and complex business litigation unit at StoneTurn Group, LLP (“StoneTurn”), in Boston,

where I worked for over seven years. Before joining StoneTurn, I held forensic accounting




                                             1
      Case 1:20-cv-11092-FDS Document 46 Filed 09/11/20 Page 2 of 7



and auditor positions for a total of approximately seven years with Deloitte Financial

Advisory Services LLP, and Arthur Andersen LLP, both in Boston.

       3.       I am a Certified Public Accountant in the Commonwealth of Massachusetts,

and a Certified Fraud Examiner by the Association of Certified Fraud Examiners. I am also

Certified in Financial Forensics by the American Institute of Certified Public Accountants.

       4.       I make this Declaration based upon my personal knowledge and upon

information and belief as set forth below, and in support of the Commission’s Motion for

Default Judgments Against Defendants FFS Capital Limited (“FFS Capital”), Paifang

Trading Limited (“Paifang”), Artefactor Limited (“Artefactor”), Meadow Asia Limited

(“Meadow”) and Thyme International Limited (“Thyme” and collectively, the “Defaulting

Defendants”).

       5.       I previously submitted a declaration in this case in support of the

Commission’s Motion for a Temporary Restraining Order, Order Freezing Assets, and

Order for Other Equitable Relief (Dkt. No. 5).

       6.       In or about November 2018, I became actively involved in the Commission's

investigation into possible violations of the federal securities laws by the defendants in this

case (“Defendants”).

       7.       In the course of that investigation, I reviewed documents and data produced

to the Commission and attended witness interviews. The purpose of this declaration is to

relay certain information that the Commission has gathered about the Defaulting Defendants

through my review and analysis of certain documents.

       8.       The principal sources of documentation produced to the Commission that I

have relied upon for this declaration include, but are not limited to: brokerage records for




                                               2
      Case 1:20-cv-11092-FDS Document 46 Filed 09/11/20 Page 3 of 7



certain of the Defendants’ accounts held at domestic and foreign broker-dealers, banking

records for certain of the Defendants’ accounts and documents produced by various third

parties.

Net Proceeds for the Defaulting Defendants

           9.    I have been asked by counsel for the Commission to calculate, based on the

information presently available to the Commission, the net proceeds that each of the

Defaulting Defendants received as a result of the illegal trading described in the Complaint

and did not transfer to known third parties.

           10.   FFS Capital maintained several brokerage accounts through which it

conducted a portion of the trades described in the Complaint. I calculated FFS Capital’s net

proceeds from the trading described in the Complaint as the amount of cash that came into

FFS Capital’s bank accounts from those trades and: (1) remains in those accounts, or (2)

was transferred into another account in FFS Capital’s name. FFS Capital transferred a total

of $8,066,380 in proceeds of the trades described in the Complaint from its brokerage

account to other accounts in its own name in calendar years 2019 and 2020 as follows:

                                               2019                        2020
 Transfers to FFS Capital                             $2,624,050                   $840,050
 Circle Internet Financial
 account
 Transfers to FFS Capital                             $1,130,000                  $1,310,000
 HSBC account
 Transfers to FFS Capital                             $1,996,000
 Bank of China (HK) Ltd.
 account
 Remaining Balance inFFS                                                           $141,435
 Capital account at Prime
 Trust LLC
 Remaining Balance in FFS                                                           $24,845
 Capital’s account at
 Standard Chartered
 Total                                                $5,750,050                  $2,316,330


                                                3
      Case 1:20-cv-11092-FDS Document 46 Filed 09/11/20 Page 4 of 7




       11.     Paifang also maintained at least one brokerage account through which it

conducted a portion of the trades described in paragraph 34 of the Complaint, in particular,

trades in Sandy Steele and Rivex Technology Corp. I calculated Paifang’s net proceeds

from the trading described in the Complaint as the sum of its proceeds from trades in those

two securities. Paifang’s net proceeds in calendar years 2019 and 2020 total $1,141,637 as

follows:

                                            2019                           2020
 Proceeds from Rivex and                            $346,297                       $795,339
 Sandy Steele trades


       12.     Artefactor maintained one brokerage account through which it directed some

of the Sandy Steele trades described in paragraph 61 of the Complaint. Artefactor’s net

profits from its sales of Sandy Steele stock in calendar years 2019 and 2020 total $1,211,120

as follows:

                                            2019                           2020
 Proceeds to Artefactor from                       $1,203,425                        $7,695
 Sandy Steele trades


       13.     As described in paragraphs 48, 65 and 66 of the Complaint, Meadow was the

owner of approximately half of the shares of Sandy Steele that defendants FFS Capital

Limited (“FFS Capital”) and Paifang Trading Limited (“Paifang”) sold into the market

during March and April 2020 during a promotional campaign. Together, the proceeds from

FFS Capital’s and Paifang’s sales of Sandy Steele during those two months were $80,380.

Diving those proceeds evenly between Meadow and Thyme means that Meadow’s net

proceeds from its sales of Sandy Steele stocks in March-April 2020 total $40,190. In




                                              4
      Case 1:20-cv-11092-FDS Document 46 Filed 09/11/20 Page 5 of 7



addition, Meadow received profits from the trading in WOD Retail that is described in

paragraphs 85-91 of the Complaint. Meadow’s net proceeds from the trading described in

the Complaint in calendar years 2019 and 2020 total $238,429 as follows:

                                            2019                           2020
 Proceeds to Meadow from                                                           $196,219
 WOD Retail trades
 Proceeds of Meadow’s                                                               $40,190
 Sandy Steele shares
 Total                                                                             $236,409


       14.     As described in paragraphs 48, 65 and 66 of the Complaint, Thyme was the

owner of approximately half of the shares of Sandy Steele that were transferred to FFS

Capital and Paifang and sold into the market during March and April 2020 during a

promotional campaign. Together, the proceeds from FFS Capital’s and Paifang’s sales of

Sandy Steele during those two months were $80,380. Diving those proceeds evenly

between Meadow and Thyme means that Thyme’s net proceeds from its sales of Sandy

Steele stocks in March-April 2020 total $40,190.

Prejudgment Interest

       15.     I have calculated the prejudgment interest on the amounts of disgorgement

sought from each of the Defaulting Defendants. The prejudgment interest on each

Defaulting Defendant’s net proceeds for each year was calculated separately, assuming

(favorably to the Defaulting Defendants) that all of the funds were received on the last day

of the year in which they were earned. The ending date for the prejudgment interest

calculation was May 31, 2020 (the last day of the month before the Commission sought and

obtained the asset freeze in this case). Applying these rules to the disgorgement amounts for

Meadow and Thyme result in there being no prejudgment interest because these entities




                                              5
     Case 1:20-cv-11092-FDS Document 46 Filed 09/11/20 Page 6 of 7



received their proceeds in the same calendar quarter in which the prejudgment interest

calculation would end. The prejudgment interest calculations for each of the Defaulting

Defendants are attached hereto as Exhibit A and are summarized in the tables below.

                                                    FFS Capital Limited
                               2018                 2019           2020           Total
Net Proceeds               $           -   $        5,750,050 $ 2,316,330 $       8,066,380
Prejudgement Interest      $           -   $          119,996 $         - $         119,996
Disgorgement + PJI         $           -   $        5,870,046 $ 2,316,330 $       8,186,376



                                             Paifang Trading Limited
                               2018           2019            2020                Total
Net Proceeds               $           -   $    346,297 $      795,339 $          1,141,637
Prejudgement Interest      $           -   $      7,227 $           -  $              7,227
Disgorgement + PJI         $           -   $    353,524 $      795,339 $          1,148,864


                                                     Artefactor Limited
                                2018                2019            2020          Total
Net Proceeds               $           -    $       1,203,425 $         7,695 $   1,211,120
Prejudgement Interest      $           -    $          25,114 $           -   $      25,114
Disgorgement + PJI         $           -    $       1,228,539 $         7,695 $   1,236,234



                                                    Meadow Asia Limited
                                2018                2019          2020            Total
Net Proceeds               $           -    $            -   $     236,409 $       236,409
Prejudgement Interest      $           -    $            -   $          -  $            -
Disgorgement + PJI         $           -    $            -   $     236,409 $       236,409



                                             Thyme International Limited
                                2018            2019           2020               Total
Net Proceeds               $           -    $        -     $       40,190 $         40,190
Prejudgement Interest      $           -    $        -     $          -   $             -
Disgorgement + PJI         $           -    $         -    $       40,190 $         40,190




                                                6
      Case 1:20-cv-11092-FDS Document 46 Filed 09/11/20 Page 7 of 7



       16.     The tool that I used to perform these calculations applies the interest rate

used by the Internal Revenue Service for unpaid balances which changes quarterly, and for

the relevant period herein was 5% annually.

       17.     Adding the net proceeds I calculated for each of the Defaulting Defendants to

the prejudgment interest I calculated, yields the following sums:

                                  Net Proceeds       Prejudgment Interest         Total
FFS Capital Limited           $          8,066,380   $           119,996    $        8,186,376
Paifang Trading Limited       $          1,141,637   $              7,227   $        1,148,864
Artefactor Limited            $          1,211,120   $             25,114   $        1,236,234
Meadow Asia Limited           $            236,409   $                -     $           236,409
Thyme International Limited   $             40,190   $                -     $            40,190


       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

       Executed on September 11, 2020, in Boston, Massachusetts.



                                                       ______________________
                                                       Trevor T. Donelan




                                               7
